PER CURIAM.
The Department of Children and Families hearing officer erred in ruling that she did not have jurisdiction to hear this case. The controlling regulation states: “No further administrative appeal procedure exists after an individual waives his/her right to an administrative disqualification hear*530ing and a disqualification penalty has been imposed.” 7 C.F.R. § 273.16(f)(2)ii (2002). Because a disqualification penalty has not been imposed in this case, the Appellant did not lose her right to an administrative appeal and the hearing officer has jurisdiction to determine the limited issue of whether the waiver of disqualification hearing was properly obtained. See Bourne v. Dep’t of Social Welfare, 156 Vt. 219, 591 A.2d 79, 80-81 (1991).
Therefore, we REVERSE and REMAND for further proceedings.
KAHN, WEBSTER and VAN NORTWICK, JJ., Concur.